                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


  KATHLEEN MUNIVE,

                 Plaintiff,

         V.                                                  l:18-cv-1566(LMB/IDD)

 FAIRFAX COUNTY SCHOOL BOARD,
     et al..

                 Defendants.


                                    MEMORANDUM OPINION


        Before the Court is the defendants' Motion to Dismiss, to which plaintiff has filed an

Opposition.' For the reasons stated in open court,^ and as further developed in this Memorandum

Opinion, defendants' Motion has been granted, and this civil action has been dismissed.

                                          1. BACKGROUND


        Plaintiff Kathleen Munive ("plaintiff or "Munive")alleges in a one-count Complaint that

defendants Fairfax County School Board ("FCSB"), Frances Ivey ("Ivey"), Patricia Granada

("Granada"), Sandra Edwards("Edwards"), Kevil Sills ("Sills"), R. Chase Ramey("Ramey"), and

Steven Lockard ("Lockard")(collectively,"defendants") violated 42 U.S.C. § 1983 by retaliating




'Plaintiff was afforded extra time to file her Opposition because she lists herself as pro se. but she
has been assisted in this and prior litigation by a New York attorney who is not admitted to
practice in this Court and does not appear to be licensed to practice in Virginia. Accordingly,
although pleadings filed by a pro se party must be "liberally construed" and not held to the same
standards as those filed by lawyers, Erickson v. Pardus, 551 U.S. 89,94(2007)(intemal quotation
marks and citations omitted), this Complaint will not receive such solicitude because it was
drafted with the assistance of counsel.
^ Although the original hearing date for this Motion was Friday, April 12,2019, it was continued
two weeks after plaintiff asked defendants to notice an amended hearing date.        Dkt. No. 14.
Despite the continuance, plaintiff did not appear at the hearing.
